[Cite as State v. Young, 2012-Ohio-2352.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                       C.A. No.      11CA010080

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
LORENZO A. YOUNG                                    COURT OF COMMON PLEAS
                                                    COUNTY OF LORAIN, OHIO
        Appellant                                   CASE No.   10CR081638

                                 DECISION AND JOURNAL ENTRY

Dated: May 29, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Lorenzo Young, appeals from his convictions in the Lorain

County Court of Common Pleas. This Court affirms.

                                                I

        {¶2}     During the early morning hours of July 29, 2010, an armed man entered the home

of Leann Janickes and demanded money. Janickes was not home at the time, but her daughter,

Lexie Lorenzana, her grandchild, and her grandchild’s mother, Atra Mclemore, were there. The

gunman forced the two women to take part in a search of the home, insisting that Janickes’ son,

Andrew, kept money and drugs there. Andrew generally stayed at his mother’s home, but was

taken into custody on drug charges in the 24 hours preceding this incident. After the gunman

finished searching the home, he ordered the two women to lie down on the bed and cover

themselves while he escaped.
                                                2


       {¶3}   Both Lorenzana and Mclemore described a cross tattoo that the gunman had on

his forearm and the gun the man used, but only Mclemore was able to give a physical description

of the man. Lorenzana later gave the police a picture of a man she found on Facebook because

she believed the man was the gunman. Mclemore viewed the picture with the detective assigned

to the case and agreed that the picture depicted the gunman. The police arrested Young, the man

in the picture, based on the identification the two women made.

       {¶4}   A grand jury indicted Young on the following counts: (1) two counts of

kidnapping, in violation of R.C. 2905.01(B)(2); (2) two counts of aggravated robbery, in

violation of R.C. 2911.01(A)(3); and (3) two counts of aggravated burglary, in violation of R.C.

2911.11(A)(1). All of the counts contained attendant repeat violent offender specifications.

After Young waived his right to a jury trial, a bench trial ensued. The trial court found Young

not guilty of one of the aggravated burglary counts, but guilty of the remaining counts and

specifications. The court sentenced Young to six years in prison.

       {¶5}   Young now appeals from his convictions and raises one assignment of error for

our review.

                                                II

                                      Assignment of Error

       THE VERDICTS ARE AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE IN VIOLATION OF MR. YOUNG’S RIGHTS UNDER THE
       FIFTH, SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED
       STATES CONSTITUTION, AND ARTICLE I, SECTION 10 OF THE OHIO
       STATE CONSTITUTION.

       {¶6}   In his sole assignment of error, Young argues that his convictions are against the

manifest weight of the evidence. We disagree.
                                                 3


       {¶7}    In determining whether a conviction is against the manifest weight of the

evidence an appellate court:

       must review the entire record, weigh the evidence and all reasonable inferences,
       consider the credibility of witnesses and determine whether, in resolving conflicts
       in the evidence, the trier of fact clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). A weight of the evidence challenge

indicates that a greater amount of credible evidence supports one side of the issue than supports

the other. State v. Thompkins, 78 Ohio St.3d 380, 387 (1997). Further, when reversing a

conviction on the basis that the conviction was against the manifest weight of the evidence, the

appellate court sits as the “thirteenth juror” and disagrees with the factfinder’s resolution of the

conflicting testimony. Id. Therefore, this Court’s “discretionary power to grant a new trial

should be exercised only in the exceptional case in which the evidence weighs heavily against

the conviction.” State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). See also Otten, 33

Ohio App.3d at 340.

       {¶8}    Young argues his convictions are against the manifest weight of the evidence

because the victims offered inconsistent descriptions of the gunman and the events that occurred

on the night in question. He claims that the victims gave faulty identifications and that, apart

from their identifications, the State did not produce any other evidence linking him to the crimes.

       {¶9}    Lorenzana testified that a male friend of hers visited her shortly before Young

arrived and that Young entered the home when her male friend opened the front door to leave.

Lorenzana ran to the bedroom where Mclemore was sleeping with her son. Young followed

Lorenzana to the bedroom and threatened the two women and the child while demanding the

money and drugs he believed Andrew kept in the house. According to Lorenzana, Young forced
                                                 4


her to search the bedrooms while Mclemore remained in bed with her son. According to

Mclemore, Young forced both women to help with the search and, at one point, held her son.

Lorenzana testified that she knew what Young’s face looked like, but was not able to articulate a

description. Instead, she described the cross tattoo on Young’s forearm and the gun he used in

the commission of the crimes. Mclemore estimated Young’s height, weight, and appearance.

She also described Young’s tattoo and the gun he carried. Moreover, while Lorenzana was

unable to articulate a description of Young, she unequivocally identified Young in the Facebook

photograph once she saw it and identified him at trial.

       {¶10} Although Lorenzana learned of Young’s possible involvement before she

identified him as the perpetrator, the record does not support the conclusion that her

identification was faulty.   Lorenzana testified that she visited her brother Andrew in jail

approximately one week before she found Young’s picture on Facebook. Andrew informed

Lorenzana of a rumor that Young had perpetrated the crimes against her. Lorenzana then saw

Young’s name and picture on Facebook because he was listed as a mutual friend of one of her

own Facebook friends. Lorenzana learned that Young was close friends with the male friend

who visited her the night of the incident. She testified that her male friend was able to flee the

house after Young entered and that she suspected her friend gave Young information that she

and Mclemore were the only adults in the home that night and that her brother Andrew had just

been taken into custody on drug charges. When Young later testified, he admitted that he was

close friends with Lorenzana’s male friend. He also admitted that he had a tattoo of a cross on

his forearm.

       {¶11} As to the description that Mclemore gave, her estimations of Young’s height and

weight were not accurate. Detective Curry testified, however, that witnesses frequently have
                                                5


difficulty with their general assessments of height and weight. Both women did testify to the

same description of the gun that Young used during the commission of the offense and the tattoo

on his forearm. It is not surprising that, given the stressful nature of the events, both women

would be focused on the weapon Young used and the tattoo in close proximity to the weapon

instead of Young’s other features. See State v. Singfield, 9th Dist. No. 24576, 2009-Ohio-5945,

¶ 19 (discussing victim recollection in light of weapon focus). Any differences in testimony with

regard to the order of the events and which woman searched which room also reasonably could

be attributed to the stress of the situation. See id. Both women remembered key facts, including

Young’s tattoo and the fact that he struck both women in the head at some point during the

incident. Juan Rodriguez, an officer who reported to the scene, testified that he observed bruises

on the heads of both women.

       {¶12} Young testified that he could not have committed the crimes in question because

he was living with his girlfriend at the time the crimes transpired and was “[p]robably” with her.

He admitted, however, that he never told the police that he was with his girlfriend when he was

interviewed in connection with the crimes. He also admitted that he had prior convictions for

aggravated robbery and aggravated burglary. Moreover, he had a large cross tattoo on his

forearm. While the police were never able to recover the gun used or property stolen here,

Detective Curry testified that those items “move quickly on the streets” and that he did not

expect to recover them given the three month delay between the commission of the crime and

Young’s arrest.

       {¶13} Based on our review of the record, we cannot conclude that the trier of fact lost its

way in convicting Young. The trial court was in the best position to observe the demeanor of the

witnesses, weigh their credibility, and resolve any conflicts accordingly. See State v. Crowell,
                                                 6


9th Dist. No. 10CA0005, 2010-Ohio-6245, ¶ 26. Although there were inconsistencies in the

victims’ testimony, the trial court could have attributed those inconsistencies to the stress of the

situation. Young’s argument that his convictions are against the manifest weight of the evidence

lacks merit. Consequently, his sole assignment of error is overruled.

                                                III

       {¶14} Young’s sole assignment of error is overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT
                                           7




CARR, J.
BELFANCE, J.
CONCUR.


APPEARANCES:

PAUL A. GRIFFIN, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and MARY R. SLANCZKA, Assistant Prosecuting
Attorney, for Appellee.